ON PETITIONS FOR REHEARING

(Opinion Sept. 17, 1993, 11th Cir., 1 F.3d 1558)
Before ANDERSON, Circuit Judge, FAY * and RONEY, Senior Circuit Judges.
PER CURIAM:
Upon consideration of petitions for rehearing filed by Plaintifi/Appellant Mary Cannon and Defendant/Appellee Robin Collins, the Court orders that its opinion be modified in the following manner:
The third and fourth sentences of the last paragraph beginning on 1 F.3d at 1564 through page 1565 are deleted and in their place are inserted the following quoted language from Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987):
The contours of the right must be sufficiently clear that a reasonable official would understand that what he is doing violates that right. This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful ...; but it is to say that in light of preexisting law the unlawfulness must be apparent.
483 U.S. at 640, 107 S.Ct. at 3039 (citation omitted; emphasis added by this Court).
Because the panel believes the opinion is correct in all other respects, the petitions for rehearing are denied.